PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perrin et al.
Application No. 16/139,382
Filed: September 24, 2018
For: DATA SYSTEM WITH ASYNCHRONOUS BATCH PROCESSING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 13, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 14, 2021. The issue fee was timely paid on July 13, 2021.  Accordingly, the application became abandoned on July 14, 2021.  A Notice of Abandonment was mailed July 19, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declarations for Shawn Crosby, Suraj Shrestha, Anthony Sparks, Zhenge Li, Clarence Richard Farrell,Robert Hite, Scotty D. Gibson and Richard Duane Perrin, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay-. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:   Nathan J. Mutter
       P.O. Box 11583
       Salt Lake City, UT 84147